DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest “wherein the injection start condition includes a first injection start condition that a time from when the upstream temperature of the DOC reaches a first temperature to when the late-post injection starts is equal to or longer than a delay time set according to the remaining SOF deposition amount on the DOC, the delay time being set longer as the SOF deposition amount increases.” In claims 1 and 11, respectively; and “wherein the injection execution unit is configured to perform feedforward (FF) control of a fuel injection amount until a switching condition is satisfied, and the injection execution unit is configured to switch to feeback (FB) control when the switching condition is satisfied.” in claim 8.
The closest prior art of record is Amano (JP 2014218982). Amano discloses a diesel particulate filter (DPF) system with soluble organic fraction (SOF) deposition determination and regeneration control. (See Amano, Paragraphs [0039]-[0040] & [0043]). However, Amano fails to teach or fairly suggest, alone or in combination, “wherein the injection start condition includes a first injection start condition that a time from when the upstream temperature of the DOC reaches a first temperature to when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746